                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                                Plaintiff,        )
                                                  )
                          v.                      )    Case No. 19-00073-01-CR-W-GAF
                                                  )
 VICTOR M. CUEVAS,                                )
                                                  )
                                Defendant.        )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On March 5, 2019, the Grand Jury returned a two-count Indictment
charging Defendant Victor M. Cuevas with two counts of being a felon in possession of a firearm
(both a Class C felony).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Emily A Morgan
           Case Agent: Tyree J. Koerner, ATF
     Defense: Carie Allen

OUTSTANDING MOTIONS: No outstanding motions.

TRIAL WITNESSES:
     Government: 5-10 without stipulations
     Defendant: 3 witnesses, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 50-75 exhibits
     Defendant: approximately 10-15 exhibits

DEFENSES: General denial

POSSIBLE DISPOSITION:
     ( ) Definitely for trial; (X) Possibly for trial; ( ) Likely a plea will be worked out
TRIAL TIME: 1 ½ - 2 days total
     Government’s case including jury selection: 1 ½ -2 day
     Defendant: 1/2 day

STIPULATIONS: Discussion ongoing.

UNUSUAL QUESTIONS OF LAW: None.

FILING DEADLINES:

       Witness and Exhibit List
             Government: Due on or before November 19, 2019.
                    Proposed Witness List filed November 12, 2019.
             Defendant: Due on or before November 19, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if required by the District Court, Voir Dire, Jury Instructions: Due on

or before November 27, 2019.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: One or more parties anticipate filing motions in limine. Due on or

before November 27, 2019.

TRIAL SETTING: Criminal jury trial docket set for December 2, 2019.

       Please note: The Government requests the second week of the docket. Defense has no
       objection to the second week.


       IT IS SO ORDERED




                                                    /s/ Lajuana M. Counts
                                                   LAJUANA M. COUNTS
                                                   UNITED STATES MAGISTRATE JUDGE




                                              2
